       Case 1:20-cv-07349-ALC-SDA Document 47 Filed 08/04/21 Page 1 of 1
                                                                       401 Park Avenue South
                                                                       New York, NY 10016
                                                                       (212) 571-2000

                                                                       535 Mission Street, 14th Fl.
                                                                       San Francisco, CA 94105
                                                                       (415) 262-0096
Finn Dusenbery
finn@ottingerlaw.com                                                   OTTINGERLAW.COM


August 4, 2021

By ECF and Electronic Mail

Hon. Andrew Carter
United States District Judge
United States District Court
Southern District of New York
40 Foley Sq, Rm 435
New York, NY 10007

       Re:     Pagan v. C.I. Lobster Corp., et al.
               No. 20-cv-7349 (ALC)(SDA)

Dear Judge Carter:

       As you know, we represent Plaintiff and the putative class in the above-referenced matter.
Pursuant to the Court’s Order dated August 2, 2021, I write to oppose Defendants’ request for
more time to file objections to U.S. Magistrate Judge Aaron’s July 16, 2021 Order denying
Defendants’ motion to disqualify Plaintiff’s counsel and for a hearing to determine whether The
Ottinger Firm, P.C. conveyed Defendants’ desire to settle, and settlement offer to Plaintiff,
among other things.

       Defendants’ proffered reasons for objecting are meritless, much like their initial motion.
Contrary to Defendants’ assertions, it was not necessary for Magistrate Judge Aaron to observe
the demeanor or credibility of witnesses because Defendants’ claims were based on text
messages and voicemail recordings. Moreover, Defendants are seeking a hearing as to whether a
settlement offer was communicated to Plaintiff during a mediation in which the settlement offer
was communicated to the Plaintiff, and plaintiff’s counsel, by the mediator directly. The inquiry
requested by Defendant is prohibited by the mediation privilege and require testimony from the
mediator about settlements offers.

         Lastly, if Defendants had deadlines on other cases that prevented them from drafting
objections or an anticipated motion under Rule 72, they should have sought the instant extension
earlier than July 30, 2021, which was the last day to submit objections. In any event, fourteen
(14) days was an adequate amount of time to submit objections or make a Rule 72 motion.

       We thank the Court for its attention to this matter.

       Respectfully submitted,

       /s/ Finn Dusenbery
       Finn Dusenbery
